Citation Nr: 0301986	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  00-22 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for generalized 
anxiety disorder, currently rated as 50 percent disabling.

2.  Entitlement to an effective date earlier than February 
24, 2000, for the award of a 50-percent rating for 
generalized anxiety disorder.

(In a separate decision, the Board has disposed of an issue 
of clear and unmistakable error in a Board decision.  Motions 
to vacate the Board's 1982 and 1992 decisions have been 
separately addressed.) 



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
November 1969.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 decision of the RO.

In June 2001, the Board denied the veteran's claims, and the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In an August 2002 Memorandum 
Decision, the Court vacated the Board's decision and remanded 
the case for additional proceedings.

In a separately dispatched decision, the Board has addressed 
an issue of clear and unmistakable error in a Board decision.  

Motions to vacate the Board's 1982 and 1992 decisions have 
been separately addressed.


REMAND

In October 2002, the veteran's representative submitted a 
brief to the Board, in which he alleged that a January 1975 
rating decision that reduced the disability rating for 
anxiety neurosis from 50 to 30 percent was clearly and 
unmistakably erroneous (CUE).  He also alleged that a 1977 
rating decision that confirmed the 30 percent rating was CUE.  
The Board finds that these claims are inextricably 
intertwined with the earlier effective date issue currently 
on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered).  
As such, the appeal must be remanded for initial 
consideration of the CUE claims.  

In the Court's Memorandum Decision, it was noted that the 
veteran argued that the Board should remand the case in order 
that the RO could comply with the Veterans Claims Assistance 
Act of 2000 (VCAA).  The Court declined to address that 
issue, but as the case must be remanded for consideration of 
the CUE claims, the RO should also ensure compliance with the 
VCAA.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  

2.  After undertaking any additional 
notification and/or development action 
deemed appropriate, the RO should 
adjudicate the claims of CUE in the 1975 
and 1977 rating decisions.  If the claim 
is denied, the RO should notify the 
veteran and his representative and afford 
them the appropriate time frame to 
perfect an appeal as to that issue.  The 
veteran and his representative are hereby 
notified that a timely appeal as to the 
CUE claims must be filed for the Board to 
obtain jurisdiction over such issues.  

3.  After undertaking any additional 
notification and/or development action 
deemed appropriate, and adjudicating the 
CUE claims, the RO should adjudicate the 
issues currently on appeal.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond with written or other argument in 
response thereto before the claims file 
is returned to the Board.  The RO is 
hereby reminded that the claims file 
should not be returned to the Board until 
the veteran perfects an appeal as to the 
inextricably intertwined CUE claims, or 
the time period for doing so expires, 
whichever occurs first.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




